Citation Nr: 0938344	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.


REPRESENTATION

Appellant represented by:	Stephanie Blei, Esquire


ADVOCATE AT HEARING ON APPEAL

The appellant's attorney.




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.  He died in February 2007.  The appellant 
seeks recognition as his surviving spouse

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 administrative decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, that determined there was no 
continuous cohabitation with the Veteran until his death.

The appellant requested a Travel Board hearing which convened 
in March 2009 before the undersigned Veterans Law Judge.  She 
was unable to attend due to the severity of her health 
problems, but her attorney appeared and presented argument in 
her behalf.  See 38 C.F.R. § 20.701 (2009).  A transcript of 
the hearing proceedings is associated with the claims file.  
The record of the hearing was held open by the undersigned 
for 30 days for submission of additional evidence.  No 
additional evidence was received.


FINDINGS OF FACT

1.  The appellant and the Veteran were legally married under 
the laws of the State of Pennsylvania but were separated at 
the time of his death.

2.  The preponderance of the probative evidence shows the 
separation was not, by mutual consent, for purposes of 
convenience, health, business, or any other reason, which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran. 


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse are not met.  38 U.S.C.A. §§ 101(3), 103(c), 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been substantially 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in August 2007 of certain specific 
information she needed to provide and of VA's duty to assist 
her.  The letter noted an enclosure meant to inform her of 
the evidence needed to establish her claim, but the Board 
notes the absence of that enclosure from the letter and the 
claims file.  Thus, the Board is constrained to find VA did 
not provide appellant a content-compliant notice.  See 
38 C.F.R. § 3.159(b)(1).  Notwithstanding this failure, the 
Board finds the appellant was not prejudiced to her detriment 
by this oversight.

First, the August 2007 letter did inform the appellant of the 
core evidence she needed to provide, which were the reasons 
she and the Veteran were separated and a statement of 
verification from someone.  Second, the statement of the case 
provided all of the applicable regulatory requirements in 
addition to the reasons and bases for the denial of the 
claim.  Third, the appellant is represented by an attorney 
who has not asserted that the appellant was misled by the 
omissions of the August 2007 letter, or that the appellant 
was unaware of what was needed to establish her claim.  Thus, 
the Board finds the non-compliant August 2007 letter did not 
deprive the appellant of a meaningful opportunity to 
participate in the adjudication of her claim, see Washington 
v. Nicholson, 21 Vet. App. 191 (2007), and she did in fact 
meaningfully participate.

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim.  See 38 C.F.R. § 3.159(c).  While the 
appellant may not have received full notice prior to the 
initial decision, she nonetheless was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
via the presentation pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication, and the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file as well as the appellant's additions.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by an appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. 
§ 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Analysis

There is no dispute at to the appellant's and the Veteran's 
marital status at the time of his death in February 2007.  
They were legally married in 1957 but had lived separate and 
apart since 1979.  Hence, the issue is whether the separation 
was due solely to the acts of the Veteran, or was it by 
mutual consent.  The RO determined that prior correspondence 
from the appellant constituted evidence contrary to her 
statement of reasons and showed she had clearly conveyed the 
intent that the only reason she and the Veteran did not 
divorce was their Catholic faith.

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the 
Federal Circuit examined 38 U.S.C.A. § 101(3) with specific 
attention paid to the exception to the continuous 
cohabitation requirement.  Alpough examined the exception 
language: "except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse."  In resolving the question of how to 
interpret the exception clause, the decision held the verb 
"procured" referred to "separation," not "misconduct," 490 
F.3d at 1356, and that the phrase "procured by" was ambiguous 
as used in the statute.  Id.  According deference to 38 
C.F.R. § 3.53(b), the Federal Circuit concluded that the 
separation only negated surviving spouse status if the spouse 
intended to "desert" the Veteran at the time of the 
separation.  490 F.3d at 1357.

The Federal Circuit's decision presented analysis of 38 
C.F.R. § 3.53(b) concerning the cohabitation requirement, 
featuring the observation that, the express terms of the 
regulation provide that the continuity of cohabitation will 
not be considered broken if 'the separation was by mutual 
consent and ... the parties lived apart' for purposes of 
convenience or for certain other specified reasons or for 
'any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran.'  38 C.F.R. § 
3.53(b).

The Federal Circuit explained that "the key is whether the 
reason for the separation 'did not show an intent on the part 
of the surviving spouse to desert the Veteran.'  Id. The 
Federal Circuit then went on to discuss the definition of 
desertion in family law, concluding that "the well-
established meaning of 'desert' in family law" is one in 
which "[a] separation by mutual consent does not constitute 
desertion."  The Federal Circuit decision clarified, however, 
that it is possible for a separation by mutual consent to 
coincide with desertion in a manner which would be considered 
an end to cohabitation for the purposes of this analysis.  In 
this regard, though, the Federal Circuit decision summarized 
that "a separation by mutual consent does not constitute 
desertion unless the separation resulted from misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse."
The appellant's October 2007 letter to VA noted she and the 
Veteran separated in 1979 due to her serious health problems, 
with which the Veteran either could not accept or cope.  As a 
result, he reportedly moved out and lived separate and apart 
from her from that time on.  This was the sole reason given 
by the appellant, and reiterated by her attorney at the 
hearing.  There is no indication or evidence of marital 
discord.  The appellant conveyed no indication whatsoever 
that the Veteran's moving out was due to anything other than 
his desire to escape the demands her illness imposed on him.  
She did not live or cohabit with anyone else during the 
period up until the Veteran's death.

The Board notes from correspondence in the claims file, 
however, that the Veteran continued to maintain his address 
of record as the same as the appellant and, as late as 1999, 
he appointed her his attorney-in-fact in a general power of 
attorney, which granted her full legal authority to act in 
his behalf.  There is no evidence of misconduct on the 
appellant's part, but the evidence of record places her 
intent towards the marriage in question.

Notably, in March 2005 the appellant applied for an 
apportionment of the Veteran's nonservice-connected pension 
benefits.  In a March 2005 letter in support of that 
application, which the RO received in April 2005, the 
appellant noted the continuous separation since 1979.  She 
appellant emphasized the fact she had not lived with the 
Veteran for 25 years.  Indeed, she stated that "I have no 
intention of sharing a residence with him at anytime in the 
future."  (sic)

The most striking feature of the letter is that there is no 
mention of the separation being solely attributable to the 
Veteran's desires, or even by mutual consent for that matter.  
That particular facet was not introduced until the appellant 
filled out a June 2007 VA Form 21-534, which is an 
application for death benefits.  Interestingly, the 
appellant's and Veteran's daughter added nothing in her 
September 2007 statement that shed any light.  The daughter 
made no mention of the Veteran having left solely of his own 
volition in order to escape the stress of the appellant's 
illness or the responsibility of assisting with her care.  
Then in her October 2007 statement, the appellant noted that, 
since she and the Veteran were Catholic, they did not believe 
in divorce.  The RO interpreted her letter to mean that, but 
for their faith they would have divorced.

When all of the competing factors of this case are weighed, 
the Board is constrained to find a de jure marriage but a de 
facto divorce.  In other words, though legally married by 
law, the appellant's March 2005 correspondence shows that the 
marriage did not in fact exist in the appellant's mind.  At 
the hearing, the undersigned fully explained and discussed 
the impact of the appellant's September and October 2007 
letters with her attorney, and noted a further explanation or 
disavowal of them would help her appeal.  That is the reason 
the undersigned held the record of the hearing open for 30 
days to allow the appellant and her daughter an opportunity 
address what appeared to be her clear intent as communicated 
in those letters.  See Transcript, pp. 8-12.  As noted in the 
Introduction, no further evidence was received.

In light of the above, the Board is constrained to find the 
preponderance of the evidence shows the appellant 
communicated a definite intent to end the marriage-but for 
the constraints of her faith.  38 C.F.R. § 3.53.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


